Citation Nr: 0710195	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the veteran's death.

The appellant testified before the undersigned Veterans Law 
Judge at a video-conference hearing in November 2006.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran died in December 2004; and at the time of his 
death he was service connected for hearing loss, left ear; 
residuals of a fracture, middle finger; lipoma on back; and a 
laceration of the right wrist, all as (0 percent) 
noncompensably disabling.

2.  Complications from blunt head trauma was the immediate 
cause of the veteran's death.

3.  Hypertension and metastatic prostate cancer were other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death.

4.  Disabilities of hypertension and metastatic prostate 
cancer did not have onset during active service and have not 
been shown to be the result of disease or injury incurred in 
service, by competent medical evidence.  


CONCLUSION OF LAW

The veteran's service-connected disabilities did not cause, 
or substantially or materially contribute to his death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
January 2005, VA received the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.  In February 2005 and also in March 2005, the 
appellant was notified of the requirements of VCAA and VA's 
duty to assist her with the claim.  This notice discussed the 
information and evidence necessary to substantiate the claim.  
The appellant was also advised of VA's responsibility to 
obtain certain information and evidence on her behalf, and 
her responsibility to obtain and submit certain information 
and evidence on her own behalf, including additional medical 
records and other information to support the claim.     

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  

The Board is satisfied that VA has assisted the appellant in 
the development of her claim in accordance with applicable 
laws and regulations and thus will address the merits of this 
claim.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2006).  

A malignant tumor, including prostate cancer shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service.  
38 C.F.R. § 3.309 (a) (2006).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran died in December 2004.  The death certificate 
listed the immediate cause of the veteran's death as 
complications from blunt head trauma.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause given in part, were noted to be hypertension 
and metastatic prostate cancer. On the death certificate, it 
was noted that whether alcohol played a role in the death was 
unknown.  No autopsy was performed.

At the time of death, the veteran was service-connected for a 
fracture, middle finger, bilaterally, with mallet deformity; 
hearing loss, left ear; lipoma on back; and laceration, right 
wrist.  All service-connected disabilities were assigned 
noncompensable ratings of 0 percent.

Having carefully reviewed the claims file, the Board 
determines that the appellant is not entitled to service 
connection for the cause of the veteran's death.  None of the 
disabilities for which he was service-connected were noted on 
the death certificate as having caused or substantially or 
materially contributed to his death.  

As a preliminary matter, the Board observes that the 
appellant has not contended, nor is there a factual basis in 
the record, that hypertension was incurred during service, or 
manifested as chronic disease within a year thereafter, or 
for several decades after the veteran's discharge from 
service in 1978.  Thus, there is no basis upon which to 
conclude that service connection is warranted for 
hypertension, as the cause of the veteran's death.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 (2006).  

Rather, the appellant contends that a metastasizing prostate 
cancer, which was diagnosed in November 2003, developed from 
a chronic prostatitis in service.  In the alternative, she 
avers that the veteran developed prostate cancer as a result 
of chemicals used in connection with his military duties.  
The Board has considered the appellant's contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  

It is not averred by the appellant, nor is it established by 
the evidence of record that the veteran developed prostate 
cancer as a result of exposure to herbicides in Vietnam.  In 
fact, the service personnel records do not place the veteran 
in Southeast Asia at any time during his lengthy period of 
service.  Therefore, the presumptive requirement associated 
with exposure to herbicides is not applicable in this case.  
38 C.F.R. §§ 3.307 (a)(6), 3.309 (e) (2006).

In this case, service medical records are entirely negative 
for prostate cancer.  The veteran was treated in service in 
July 1957 for prostatitis, and again in August 1961. Periodic 
physical examinations reflect a normal genitourinary system 
in October 1961; a normal prostate in December 1966; and a 
normal rectal examination in March 1970.  The separation 
physical was negative for prostatitis as well. The June 1978 
separation physical for retirement purposes was negative for 
prostate cancer or other prostate problems.  

Prostate cancer was not diagnosed until November 2003, some 
15 years after separation from service, as shown by a 
pathology report from the Baptist Health System.

At the November 2006 video-conference hearing, the appellant 
testified that the veteran was treated fairly regularly for 
prostatitis during service, and was treated for prostatitis 
within four months after separation from service.  She also 
generally alluded that a mass on the veteran's scrotum (which 
she stated had become inflamed and began to grow as early as 
1979, and by 1982 required surgical removal) was related to 
ongoing prostatitis.  In addition, the appellant's 
representative also indicated that the veteran had chronic 
prostatitis during military service.  These statements were 
provided in support of the appellant's contention that the 
veteran thus had a chronic prostate disorder which developed 
into a metastasizing prostate cancer.

The Board initially notes though, that there is no evidence 
of a chronic prostate disorder in service.  For the showing 
of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  38 
C.F.R. § 3.303(d).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board finds that a chronic prostate disorder did not 
manifest in service.  In addition, there is no showing of 
continuity after discharge.  Post-service medical records are 
entirely negative for continued treatment of prostatitis 
after separation from service.  Specifically, there is no 
record of treatment for prostatis within four months of the 
veteran's separation from service, as the appellant has 
testified.  The earliest available medical records post-
service, only reflect treatment for a left hydrocele/inguinal 
hernia in June 1982.  Treatment for prostatitis was not 
reflected in the hospital records.  An August 1982 record 
indicates that the veteran had been suffering since the early 
70's from a hydrocele.  Again, there was no mention of 
prostatitis.

The Board is satisfied that no chronic prostate disability, 
including prostatitis and prostate cancer, was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005).  It appears though, that a VA printout 
mistakenly showed the veteran was service-connected for a 
prostate gland disorder.  However, the claims file shows that 
an October 1978 claim of service connection for prostatitis, 
was previously denied in a November 1978 RO rating decision.  
Thus, the appellant's reliance on this erroneous VA document 
is misplaced.
The appellant alternatively contends that the veteran 
developed prostate cancer as a result of chemicals he used in 
connection with his military duties.  She has submitted a 
list of chemicals which she believes the veteran handled 
during his service; including sodium chloride, chlorine, 
sulfuric acid, citric acid, phosphate acid, hydrochloric 
acid, and tannin.  She has also submitted information from 
internet resources which describes warnings and potential 
health hazards associated with these chemicals.  

The veteran's DD-214 reflects that the veteran's military 
occupational specialty (MOS) was a heating systems 
technician.  Service personnel records do not reflect that 
the veteran was exposed to toxic chemicals as a part of his 
duties, nor do the medical records reflect treatment for 
actual toxic chemical exposure.  

The appellant has not submitted, nor does the claims folder 
contain, any medical evidence which otherwise establishes 
that prostate cancer was incurred in service, as a result of 
an alleged chronic prostate disorder, or from chemicals 
alleged to have been used during military service in 
connection with the veteran's work duties.  

The appellant has provided a June 2005 medical opinion from a 
Dr. Mayer, who indicates that the veteran's prostate cancer 
developed from the prostate gland and was a contributing 
factor in his death.  Dr. Mayer also opined that the 
veteran's prostrate gland carcinoma became metastatic in 
nature, caused spinal stenosis and paraplegia which most 
likely contributed to his fall and subsequently lead to his 
head trauma and demise.  

The Board must analyze and weigh the probative value and 
assess the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991; 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  
The Board finds that while Dr. Mayer's opinion establishes a 
general etiological relationship between the veteran's 
prostate cancer and his prostate gland; it does not, however, 
establish any etiological relationship between prostate 
cancer and the veteran's military service.  The opinion also 
does support the appellant's contention that the veteran had 
a chronic prostate disorder in service, which later 
progressed into a metastasizing prostate cancer and 
contributed to his death.  Moreover, the opinion does not 
indicate any relation between exposure to the chemicals 
identified by the appellant and the veteran's development of 
prostate cancer.

In sum, there is no factual basis in the record, that 
prostate cancer was incurred during service, or manifested as 
chronic disease within a year thereafter, or for several 
decades after his discharge from service in 1978.  There is 
nothing else in the claims file, other than the appellant's 
contentions, which would tend to establish that a service-
connected disability caused or contributed the veteran's 
death.  

The appellant's contentions as to the veteran's cause of 
death, based upon her own beliefs and her familiarity with 
the late veteran's medical history, are not entitled to any 
probative weight.  The record does not show that she has 
received the requisite formal medical training and 
accreditation necessary to make medical diagnoses or present 
opinions regarding issues of medical causation and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, there is no basis upon which to conclude that the 
veteran's prostate cancer was incurred in or aggravated 
during military service, including on a presumptive basis.  
See 3.303, 3.307, and 3.309 (2006).  As the disorders which 
caused or contributed to the veteran's death were not shown 
in service-service connection for the veteran's cause of 
death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


